Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell Magaziner on 06/07/2022.
The application has been amended as follows: 

 Claim 1 is amended as follows: At line 2 of claim 1, delete “90” and replace with --below 85-- 
At line 3 of claim 1, delete “20” and replace with --below 17--
At line 4 of claim 1, delete “20” and replace with --below 10--
At line 6 of claim 1, delete “20” and replace with --below 18--
At line 7 of claim 1, before “10”, insert --below --
Claim 2 is amended as follows: at line 1 of claim 2, delete “85” and replace with --80--
Claim 3 is amended as follows: At line 2 of claim 3, delete “16” and replace with --below 10--
At line 3 of claim 3, delete “22” and replace with --below 18--
Claim 11 is amended as follow: at line 1 of claim 11, delete “20” and replace with --below 10--
Claim 13 is amended as follows: at line 1 of claim 13, delete “20” and replace with --less than 18--
Claim 14 is amended as follows: at line 2 of claim 14, delete “90” and replace with --below 84--
At line 3 of claim 14, delete “20” and replace with --below 14--
At line 4 of claim 14, delete “20” and replace with --below 9--
At line 6 of claim 14, before “20” insert --below --
At line 7 of claim 17, delete “10” and replace with --below 9--
Claim 21 is amended as follows: at line 2 of claim 21, delete “90” and replace with --below 85--
At line 3 of claim 21, delete “20” and replace with --below 15--
At line 4 of claim 21, delete “20” and replace with --below 12--
At line 5 of claim 21, delete “20” and replace with --below 18--
Claim 22 is amended as follows: at line 1 of claim 22, delete “85” insert --80--
Claim 23 is amended as follows: at line 2 of claim 23, delete “16” and replace with --below 10--
At line 3 of claim 23, delete “22” and replace with --below 18--
Claim 25 is amended as follows: at line 1 of claim 25, delete “20” and replace with --below 18--
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/11/2022 was filed after the mailing date of the notice of allowance on 02/02/2022. Applicant filed an RCE on 04/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/19/2022 was filed after the mailing date of the notice of allowance on 02/02/2022. Applicant filed an RCE on 04/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 1-9, 11-16, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed to a glass comprising: from 75 to 90 mol% SiO2, from 7 to 20 mol% Al2O3, greater than 0 to 20 mol% of at least one alkaline earth oxide selected from the group consisting of MgO, CaO, BaO, or SrO; from 8 to 20 mol% K2O; and greater than 0 to 10 mol% B2O3 in composition of the glass.
Claim 14 is directed to a glass, comprising: from 75 to 90 mol% SiO2; from 5 to 20 mol% Al2O3; greater than 0 to 20 mol% of at least one alkaline earth oxide selected from the group consisting of MgO, CaO, BaO, or SrO; from 11 to 20 mol% K2O; and greater than 0 to 10 mol% B2O3 in composition of the glass, wherein the glass is thermally tempered and has a depth of compression of at least about 10 microns, and wherein the depth of compression extends up to about 25% into the glass as measured by thickness from surface to a center of the glass.. 
Claim 21 is directed to a glass composition, comprising: from 75 to 90 mol% SiO2; from 5 to 20 mol% Al2O3; from 2 to 20 mol% MgO; from 8 to 20 mol% K2O; and greater than 0 to 10 mol% B2O3.
The closest prior art is considered to be Aitken et al. (US20100300535, hereinafter referred to as Aitken). Aitken is directed towards glass which is 75.65 mol. % SiO2, 4.97 mol. % Al2O3, 4.69 mol. % SrO, 9.04 mol. % K2O, and 2.15 mol. % B2O3 (see Aitken at Page 8, Table 7, Example 51). Claim 1 avoids Aitken because claim 1 recites a range of Al2O3 from 7 to 20 mol%, which is not shown in Aitken. Claim 14 avoids Aitken because claim 14 recites a range of K2O of from 11 to 20 mol%, which is not shown in Aitken. Claim 21 avoids Aitken because claim 21 recites from 75 to 90 mol% SiO2; from 2 to 20 mol% MgO; and from 8 to 20 mol% K2O, where these three ranges are not shown together in any of the examples of Aitken. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” All claims not specifically addressed are allowed due to their dependence on an allowed claim, or because they have the allowable limitations of an allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731